UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7266


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TARRANT COUNTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00155-FDW-3)


Submitted:   December 13, 2012              Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tarrant Counts, Appellant Pro Se. Robert J. Higdon, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tarrant         Counts       appeals         the    district       court’s       order

granting his motion seeking a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006). 1                This court reviews the denial of a

§ 3582(c)(2) motion for abuse of discretion.                                United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).

           Although         the    core       of    Counts’         assertions      on     appeal

takes issue        with    the    district         court’s      failure      to     reduce    his

sentence     to    the     full       extent       that   Counts       requested,          Counts

misapprehends the application of the Guidelines to his case.

Although   Counts         was    designated         a   career       offender       under    U.S.

Sentencing        Guidelines          (“USSG”)          § 4B1.1        at     his       original

sentencing,       Counts’       initial      sentence         was    based    on     the    crack

Guidelines        provisions       in       USSG    § 2D1.1         because       the    § 2D1.1

provisions        resulted       in     a     higher      offense       level        than    the

§ 4B1.1(b) provisions.                See USSG § 4B1.1(b) (providing that the

offense level calculated under the career offender guidelines

applies only if it is “greater than the offense level otherwise

applicable”).

           Amendment 750, however, reduced Counts’ offense level

as calculated under the crack guidelines to a level that is


     1
       Although the district court granted Counts’ motion, the
reduction granted by the court did not reduce Counts’ sentence
to the full extent that he had requested.
lower    than    his    offense       level   as    calculated     under      the   career

offender guidelines.                Compare USSG § 2D1.1(c)(3) & (b)(1) with

USSG § 4B1.1(b)(1).            As a result, the career offender guidelines

now control.      See USSG § 4B1.1(b).

            Under       the    Guidelines         provisions      now   applicable     to

Counts, the district court gave Counts the greatest possible

deduction        that     he         could    have         received.          See    USSG

§ 1B1.10(b)(2)(A).             We discern no abuse of discretion in the

district court’s refusal to reduce Counts’ sentence to a degree

larger than the Guidelines permit.                     See also Dillon v. United

States, 130 S. Ct. 2683, 2690-92 (2010) (court may not revisit

any Guidelines application decisions other than those affected

by the applicable amendment); United States v. Stewart, 595 F.3d

197, 201 (4th Cir. 2010) (same). 2

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are        adequately      presented     in   the    materials

before    this    court       and    argument      would    not   aid   the   decisional

process.

                                                                                AFFIRMED

     2
       To the extent that Counts claims that the counsel who
moved for § 3582(c)(2) relief on his behalf deprived him of
effective assistance of counsel, we decline to reach Counts’
claim because the record does not conclusively show any such
ineffectiveness. See United States v. Baldovinos, 434 F.3d 233,
239 (4th Cir. 2006).


                                              3